DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 8-16, 24-26, 28-35 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The prior arts in the record taken alone or in any reasonable combination, fail to teach: 
As claims 1 and 26, a method and apparatus comprising the information is based on known beamforming capabilities of the responder device, on a rule predicting a length of a control trailer and beamforming trailer of the CTS frame, and on a length of a training field of the CTS frame in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
As claims 8, 24 and 29, a method and apparatus comprising determining that a device to include the computer processor is different from one or more devices to which a directional multigigabit (DMG) Request-to-Send (RTS) frame is addressed by an access point over a wireless medium; determining a length of a training field of the DMG RTS frame; determining a Clear-to-Send (CTS) time parameter associated with a DMG CTS frame sent from another device to the access point, the CTS time parameter being 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414